Citation Nr: 0838990	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  99-06 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of bilateral inferior pubic rami fractures. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active service from January 1985 to June 
1986.

This matter initially came before the Board of Veterans 
Appeals (Board) from a May 1998 rating action in which the RO 
granted an increased rating from 0 to 10 percent for 
residuals of bilateral inferior pubic rami fractures. The 
veteran filed a notice of disagreement (NOD) with the 10 
percent rating in October 1998, and the RO issued a Statement 
of the Case (SOC) in January 1999.  The veteran filed a 
Substantive Appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 1999, and the RO issued a 
Supplemental SOC (SSOC) in May 2002.

By letters of August 2003, the RO notified the veteran and 
her of representative of a Board hearing that had been 
scheduled for her at the RO for a date in September. The 
veteran failed to report for the hearing.

In September 2004, the Board remanded the matter to the RO 
for further development of the evidence and for due process 
development. After accomplishing some of action, to the 
extent possible, the RO continued the denial of a rating in 
excess of 10 percent for residuals of bilateral inferior 
pubic rami fractures (as reflected in the August 2005 SSOC), 
and returned the matter to the Board.  In December 2005, the 
Board again remanded the claim for additional development.  
The RO accomplished this development to the extent possible, 
continued the denial of the claim (as reflected in the 
October 2006 SSOC), and returned the matter to the Board for 
further appellate consideration.

In February 2007, the Board again remanded the claim for 
additional development.  After accomplished the development, 
to the extent possible, the RO issued a July 2008 SSOC 
reflecting the continued denial of the claim and returned the 
matter to the veteran for further appellate consideration.  

After issuance of the July 2008 SSOC, the veteran's 
representative submitted to the RO a July 2008 letter from a 
social worker at a psychiatric hospital certifying that the 
veteran had been hospitalized at their facility since March 
2006, and a discharge date was yet to be determined.  In 
addition, the veteran's representative stated that the 
veteran was unable to attend a VA examination.  These letters 
were submitted without waiving initial RO review.  However, 
as discussed below, as these letters only provide evidence of 
good cause for the veteran's failure to report to VA 
examinations, rather than additional pertinent or relevant 
evidence, a remand for issuance of another SSOC reflecting 
initial RO review is unnecessary.  See 38 C.F.R. §§19.31, 
19.37 (2007).  


FINDINGS OF FACT

1. All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's residuals of bilateral inferior pubic rami 
fractures consists of right hip limitation of flexion to 30 
degrees, and left hip limitation of flexion to 20 degrees, 
with pain on motion.  


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a separate, 20 percent but no higher rating, 
for right hip residuals of bilateral inferior pubic rami 
fractures have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 3.102, 3.655 (b),  4.1, 4.2, 4.7,  4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5255 (2007). 

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a separate, 30 percent but no higher rating 
for left hip residuals of bilateral inferior pubic rami 
fractures have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 3.102, 3.655 (b),  4.1, 4.2, 4.7,  4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5252, 5255 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board is also aware of the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez- 
Flores, the Court held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2007 post-rating letter, the AMC 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for a rating in 
excess of 10 percent for residuals of bilateral inferior 
pubic rami fractures, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  The January 1999 SOC (and, 
later, the May 2002, July 2005, October 2006, and July 2008 
SSOCs) set forth the criteria for higher ratings for the 
veteran's disability (which suffices for Dingess/Hartman). 
The March 2007 letter also informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  In 
addition, the March 2007 letter indicated that the veteran 
had to submit or have VA obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and its impact on her employment, and provided 
examples of the types of medical and lay evidence that the 
veteran should submit or have VA obtain to establish 
entitlement to a higher rating.

Following the issuance of the March 2007 letter, the veteran 
and her representative were afforded further opportunities to 
present pertinent information and/or evidence to the matter 
on appeal before the RO readjudicated the claim (as reflected 
in the July 2008 SSOC).  Hence, the veteran is not shown to 
be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  The RO, on its own 
initiative as well as pursuant to the Board's remands has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate her claim.  
However, the evidence associated with the claims file is 
limited to VA medical records, dated from April 1992 to July 
1997, VA examination reports dated in July 1997 and April 
2001, and a statement from the veteran, her mother, and the 
veteran's representative, on her behalf.  

During the course of this appeal, the Board found that the 
record was inadequate to rate the disability on appeal, and 
accordingly remanded this claim on three separate occasions 
to afford the veteran a VA examination.  Littke v. Derwinski, 
1 Vet. App. 90 (1990) (duty to assist includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment).  The RO, the 
AMC, and the East Orange VA medical center attempted to 
contact the veteran via both letter and telephone, from 
September 2004 to May 2008, to schedule a new VA examination, 
but each attempt was unsuccessful.  Absent evidence that the 
claimant notified VA of a change of address and absent 
evidence that any notice sent to the veteran at his last 
known address has been returned as undeliverable, VA is 
entitled to rely on that address.   Moreover, the Board notes 
that in January 2006, an employee at the East Orange VAMC 
made a phone call to the veteran's home and an identified 
person answered the phone stating that the veteran was 
hospitalized, but provided no additional information.  

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a). The veteran was apprised 
of the consequence of her failure to report for her scheduled 
VA examinations in a February 2006 letter from the VA Medical 
Center in Charleston, South Carolina.

The veteran's representative was also unsuccessful in 
reaching the veteran or determining her location until July 
2008 when her representative submitted a letter from a social 
worker at Greystone Psychiatric Hospital certifying that the 
veteran had been hospitalized at their facility since March 
2006, and a discharge date had yet to be determined.  In 
addition, the veteran's representative stated in an attached 
letter that the veteran was unable to attend a VA 
Compensation and Pension examination.  

Pursuant to 38 C.F.R. § 3.655(b), when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be denied.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 

In light of the recent July 2008 letter from the Greystone 
Psychiatric Hospital certifying that the veteran has been 
hospitalized in their facility since March 2006, the Board 
will proceed to decide this claim based only upon the 
evidence now of record.  See 38 C.F.R. § 3.655(b) (2007).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim. Therefore, no 
further assistance to the veteran with the development of the 
evidence is required. 

In summary, the Board finds VA's duties to notify and assist 
the veteran are met, to the extent possible.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim. 
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
II. Analysis

In a November 2005 brief, the veteran's representative 
contends that the veteran is entitled to separate, higher 
ratings for residuals of bilateral inferior pubic rami 
fractures, based on the degree of painful limitation of 
motion of each hip.

Disability ratings are determined by application of the  
criteria set forth in VA's Schedule for Rating Disabilities,  
which is based on average impairment of earning capacity.  38  
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After  
careful consideration of the evidence, any reasonable doubt  
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken, to the 
extent possible, with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

As discussed above, the RO, on its own initiative and 
pursuant to Board remands,  scheduled the veteran for VA 
examinations in April 2001, February 2005, December 2005, 
January 2006, June 2006, and June 2008; however she failed to 
report for each of the scheduled examinations, except the 
April 2001 VA examination.  Applicable regulations provide 
that, when continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
re-examination, and a claimant, without good cause fails to 
report for such examination, in conjunction with a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc.

After the veteran failed to report to the January 2006 VA 
examination, an East Orange VA medical center (VAMC) employee 
called the veteran at her home number of record and left 
several messages.  Later in January 2006, upon another phone 
call to the veteran's home, an unidentified person answered 
the phone and stated that the veteran was hospitalized.  
However, no further information was provided.   Although the 
RO made several attempts to ascertain where the veteran was 
hospitalized so that a VA examination could be provided to 
her at that facility, no response to any letters were 
received.  In fact, the Board notes that the last contact the 
veteran had with the VA was during an April 2001 VA 
examination.  

In August 2008, the AMC received a letter from the veteran's 
representative indicating that the veteran had been receiving 
inpatient treatment at Greystone Park Psychiatric Hospital 
since March 2006 and she would be unable to attend any 
Compensation and Pension examination to evaluate her 
disability on appeal.  The veteran's representative also 
submitted a letter dated in July 2008 from a social worker at 
the Greystone Park Psychiatric Hospital certifying that the 
veteran had been hospitalized at that hospital since March 
2006, and a discharge date had not yet been determined.  
Thus, the Board finds that the veteran's failure to report to 
scheduled VA examinations in light of her currently ongoing 
inpatient hospitalization, since at least March 2006, and 
possibly earlier, is considered good cause and not deemed a 
failure to cooperate per 38 C.F.R. § 3.655 (2007).  However, 
it still places VA in the position of having little or no 
current and competent medical evidence of record to assess 
the severity of her bilateral inferior pubic rami fractures 
for purposes of determining her entitlement to a higher 
disability rating.

To that end, the Board notes that it is limited to 
considering medical evidence from the April 2001 VA 
examination report, discussed below.

Historically, the veteran's service-connected residuals of 
bilateral inferior pubic rami fractures have been rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 
5255 for impairment of the femur, specifically malunion of 
the femur, on the basis of based on malunion.  Under this 
diagnostic code, malunion of either femur warrants a 10 
percent rating for slight knee or hip disability.  A 20 
percent rating requires that the malunion produce moderate 
knee or hip disability.  A 30 percent rating requires that 
the malunion produce marked knee or hip disability

The veteran filed a claim for increase in May 1997.  By a May 
1998 rating decision, the RO granted a 10 percent rating, 
effective May 13, 1997, for malunion of the femur with slight 
hip disability.
   
Notwithstanding the fact that the RO has historically rated 
the veteran's disability under Diagnostic Code 5255, here, 
the medical evidence does not show that the veteran has 
malunion or fracture of the femur, bilaterally, as a residual 
of bilateral inferior pubic rami fractures.  Hence, the Board 
finds that the veteran's service-connected residuals of 
bilateral inferior pubic rami fractures are more 
appropriately evaluated under Diagnostic Code 5252, for 
rating limitation of flexion of either thigh.  In this 
regard, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). 

On the most recent comprehensive VA examination in April 
2001,  the veteran complained of pain in the pubic area and 
difficulty walking.  She also has difficulty going up and 
down stairs and she can not run, do heavy lifting, do 
prolonged walking, sitting or standing.  She also reported 
pain in both hips and on the pubic, the left more than the 
right, and the change in the weather makes the pain worse.  
She needs medication for the pain.  On examination her gait 
was unsteady.  Both hips were tender.  No edema.  Tenderness 
also in the pelvic area was noted.  

On range of motion testing of the right hip, flexion was 0 to 
30 degrees, abduction was 0 to 30 degrees, extension was 0 to 
30 degrees.  She had pain throughout range of motion.  The 
examiner reported that the veteran had difficulty going up 
and down stairs and needed a cane to ambulate.  Range of 
motion testing of the left hip revealed flexion 0 to 20 
degrees, extension 0 to 10 degrees, and abduction 0 to 20 
degrees.  She had pain to all range of motion.  X-rays of the 
pelvis were negative for evidence of acute fracture or 
dislocation.  There was mild deformity of the left superior 
pubic ramus and the medial aspects of both inferior pubic 
rami which may be due to old healed fractures. The overlying 
soft tissues were unremarkable.  The examiner commented that 
in regard to any function or loss to the pain the veteran 
has, she needed help in activities of daily living, she could 
not drive or work, and she needed help to get out of the 
bathtub.  He concluded that the veteran really needed 
assistance in daily activities of living.  The diagnosis was 
old fracture of rami pubic. 

Given the aforementioned findings indicating that the veteran 
suffered from limitation of flexion of each hip with pain, it 
appears that, in this case, it is now more appropriate to 
rate the veteran's disability on that basis.

Under DC 5252, limitation of flexion of either thigh to 45 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 20 degrees.  A 40 
percent rating requires that flexion be limited to 10 
degrees.

Standard range of hip flexion is from 0 to 125 degrees, and 
abduction is from 0 to 45 degrees.  See 38 C.F.R. § 4.71,  
Plate II.

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination (to include during flare-ups 
and/or with repeated use) is demonstrated, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  See also Johnson v. Brown, 9 Vet. App. 7 (1996).

Given the veteran's right hip flexion limited to 30 degrees, 
with painful motion, the Board finds that a separate 20 
percent rating for residuals of inferior pubic rami 
fractures, right hip, is warranted, and her left hip flexion 
limited to 20 degrees with painful motion, the Board finds 
that a separate 30 percent rating for residuals of inferior 
pubic rami fractures, left hip, is warranted, under 
Diagnostic Code 5252.

The Board points out that assigning separate rating for each 
hip disability in this case, on the basis of painful motion, 
is consistent with the provisions of 38 C.F.R. §§ 4.40 and 
4.45, DeLuca, as well as the intention of the rating schedule 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2007).  However, no higher rating is assignable for either 
hip.

In this regard, no other diagnostic code provides a basis for 
assignment of a higher rating for either hip.  Disabilities 
of the hip and thigh are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250 through 5255; however, Diagnostic Codes 
5251 for limitation of extension and 5253 for limitation of 
abduction/adduction/rotation do not offer a disability rating 
in excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251-5253 (2007).   The other diagnostic codes are 
simply not applicable to the veteran's service-connected hip 
disabilities.  It is neither contended nor shown that the 
veteran's service-connected left and right hip disabilities 
involve ankylosis (Diagnostic Code 5250) or flail joint 
(Diagnostic Code 5254). 

The Board also finds that the ratings assigned compensate the 
veteran for her pain and its affect on her range of motion, 
and for any other additional functional loss she may 
experience due to weakened movement, premature/excess 
fatigability, or incoordination.  See DeLuca, supra.  See 
also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5252 (2007).  
Since, as discussed above, the veteran has not reported to 
any VA examinations scheduled from February 2005 to June 2008 
due to her continued inpatient hospitalization, which might 
have revealed more detailed information as to the severity of 
her disability, there simply is no probative evidence to 
increase her rating beyond that granted by this decision.  
The Board cannot speculate on what, if any, additional 
disability and functional limitation might have been shown 
had she been able to undergo a VA examination during that 
time period. 

The above determinations are based upon consideration of 
application provisions of the VA's rating schedule.  The 
Board also finds that the record presents no a basis for 
assignment of a higher rating in this case on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) as 
asserted by the veteran's representative in an August 2004 
brief (considered in the July 2005 SSOC).  There simply is no 
showing that the right and left hip disabilities, alone, 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned ratings), or necessitates 
frequent periods of hospitalization, or that the disabilities 
otherwise presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
normal schedular rating criteria.  In the absence of evidence 
of such factors as those outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In adjudicating the matter on appeal, the Board has applied 
the benefit-of-the doubt doctrine to the extent applicable 
(in light of the limited medical evidence available due to 
the current medical unavailability of the veteran to undergo 
VA examination); however, the preponderance of the evidence 
is against the assignment of any higher ratings.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1999). 


ORDER

A separate, 20 percent but no higher rating, for right hip 
residuals of bilateral inferior pubic rami fracture, is 
granted, subject to the legal authority governing the payment 
of compensation benefits.

A separate, 30 percent but no higher rating, for left hip 
residuals of bilateral inferior pubic rami fracture, is 
granted, subject to the legal authority governing the payment 
of compensation benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


